COURT OF APPEALS FOIl THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER


Appellate case name:      Patrick O’Connor & Associates, LP and Gulf Apartment Investors, LP
                          v. Wang investment Networks, Inc.

Appellate case number:    01-12-00615-CV

Trial court case number: 1006809

Trial court:              County Court at La~v No. 1 of Harris County, Texas

                                              -and-

Appellate case name:      In re Patrick O’Connor & Associates, LP and Gulf Apartinent
                          Investors, LP

Appellate case number: 01-12-00976-CV

Trial court case number: 1006809

Trial court:              County Court at Law No. 1 of Harris County, Texas




       Patrick O’Comaor & Associates, LP and Gulf Apartment Investors, LP ("O’Connor")
have brought a parallel interlocutory appeal (Case No. 01-12-00615-CV) and mandamus
proceeding (Case No. 01-12-00.9.76-CV).complai.ning of the trial court’s order granting Wang
Investment Networks, Inc.’s petition for bill of review.
        On December 5, 2012, O’Connor filed a "Motion for Petition for Writ of Mandamus to
be Considered as Appellants’ Brief." O’Connor’s motion is granted. O’Connor’s petition for
writ of mandamus, filed on October 24, 2012 in Case No. 01-12-00976-CV, will be considered a
timely filed appellants’ brief in Case No. 01-12-00615-CV.
       The Court requests that Appellee Wang Investment Networks, Inc. file a single response,
which will likewise be treated as having been filed in both the interlocutory appeal (Case No. 01-
12-00615-CV) and the mandamus proceeding (Case No. 01-12-00976-CV). Wang’s response is
due 30 days from the date of this Order.
       The interlocutory appeal and the mandamus proceeding will be submitted to the same
panel on the same date.
      It 1S SO ORDERED.

Judge’s signature: /s/Harvey Brown
                [] Acting individually   [] Acting for the Court

                 Panel consists of


Date: December 10, 2012




                                           2